DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2020 has been entered.
Response to Arguments
Rejection Under 112
Applicant's arguments filed 10/12/2020 have been fully considered and are persuasive. Therefore, the 112 rejection of claim 7 is withdrawn. 
Rejection Under 101
Applicant's arguments filed 10/12/2020 have been fully considered. Applicant argues that:
The claims are not directed to an abstract idea, but instead recite an improvement in the functionality of pharmaceutical management systems. The use of a new record barcode allows for the ability to quickly update a database from the barcode while in an offline state. 
The claims focus on the particular technological area of pharmaceutical injector systems and produces a tangible result by including a report of an injection procedure. This functionality represents an improvement to the design in pharmaceutical injector systems by updating database information and then generate reports of the procedures. 
Regarding A, as discussed in the rejection, the claims fall within the Certain Methods of Organizing Human Activity grouping of abstract idea, because the claims cover management of commercial interactions. Specifically, the claims recite organizing medical information about pharmaceuticals and using such information to increase the efficacy of pharmaceutical management. The recited additional elements merely apply the abstract idea using a computer system. Also, the additional 
Regarding B, as discussed in the rejection, the limitations about the report amount to insignificant extrasolution activity, which amounts to nothing more than outputting data that was previously gathered. Therefore, the additionally limitations do not amount to an improvement. See the updated rejection for further clarification. 
Rejection Under 102/103
Applicant's arguments filed 10/12/2020 have been fully considered. Applicant argues:
In claims 1, 13, and 17, the claims require a “new record barcode” which is a specific type of barcode that includes certain pharmaceutical information embedded therein. 
Chudy does not discuss a “new reference table record” and updating that record with information from the barcode.
Chudy does not teach the newly added features of the injector system. 
Regarding A, giving the claims their broadest reasonable interpretation, the Chudy reference discloses a barcode that includes the information recited by the claim. See the updated rejection in light of the amendments. Chudy at [0088] discusses the pharmaceutical identifier and at [0108] discusses a barcode with an embedded data string that identifies the “manufacturer, pharmaceutical product type, package type and pharmaceutical product quantity, thereby accurately identifying the pharmaceutical product container,” which reads on the pharmaceutical information of Applicant’s claim. Therefore the information is understood to be embedded in the barcode.
Regarding B, as discussed in the rejection, Chudy at [0108] discusses a barcode that is scanned for pharmaceutical information that is used in creating a record with the information of from the barcode. At [0022] Chudy discusses automatically creating a new record in the database to update the reference table with the pharmaceutical information, such as, the volume of the product. The original volume of the pharmaceutical, which was scanned from the barcode, is used to determine the decreased amount. Additionally, [0112] discusses making a new record each time the pharmaceutical is used and [0028] discusses associating the information in the barcode with the location information and using this association in the record. Therefore it is understood to use the barcode data to create and populate the 
Regarding B, Applicant points to their Specification at [0042] to indicate that the new barcode is a specific barcode which is different than a product barcode. However, that same paragraph goes on to say that a product barcode may only have an identifier but a new barcode has more pharmaceutical information. As discussed in “Regarding A” the barcode of Chudy contains pharmaceutical information beyond an identifier and thus reads on the claimed invention. See the updated rejection for further clarification.
Regarding C, Applicant’s arguments appear to be directed toward the amendments and are therefore moot. However, these limitations are addressed by the Gitchell reference. See the updated rejection for further clarification. 
 
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-12, 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-8, 10-12 are drawn to a method for creating a table of pharmaceutical information scanned from a barcode, which is within the four statutory categories (i.e. process). Claims 17-19 are drawn to a system for creating a table of pharmaceutical information scanned from a barcode, which is within the four statutory categories (i.e. apparatus). 
Step 2A of the Alice/Mayo Test - Prong One 
The independent claim 17 (and substantially similar with independent claim 1) recites: 
A pharmaceutical injector system, comprising: 
a pharmaceutical injector; 
a barcode reader; 

a processor in communication with the barcode reader and the database; 
a non-transitory, computer-readable storage medium in operable communication with the processor, wherein the non-transitory, computer-readable storage medium contains one or more programming instructions that, when executed, cause the processor to: 
receive pharmaceutical information about a pharmaceutical obtained from a new record barcode using the barcode reader, wherein the pharmaceutical information comprises a pharmaceutical identifier and at least one of a pharmaceutical concentration, a pharmaceutical volume, a pharmaceutical expiration date, and a pharmaceutical lot and batch number; 
determine whether the pharmaceutical identifier obtained from the new record barcode matches with any pharmaceutical identifier already in the reference table; 
create a new reference table record in the database if the pharmaceutical identifier obtained from the new record barcode does not match with any pharmaceutical identifier already in the reference table; 
populate the new reference table record with the pharmaceutical information embedded in the new record barcode; 
perform an injection procedure by administering the pharmaceutical using the pharmaceutical injector; and 
create a report of the injection procedure, wherein creating the report comprises accessing the new reference table record, extracting at least a portion of the pharmaceutical information from the new reference table record, and populating a dataform with the at least a portion of the pharmaceutical information.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, covers the management of commercial interactions. For example, but for the processor with memory comprising instructions to perform the steps, the obtaining a barcode, creating a reference table based off the information scanned from the barcode regarding the pharmaceuticals in the context of this claim encompasses an automation of organizing medical information regarding pharmaceuticals. If a claim limitation, under its broadest reasonable interpretation, covers management of 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-12 and 18-20 reciting particular aspects of scanning and organizing the scanned information, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
The independent claim 17 (and substantially similar with independent claim 1) recites: 
A pharmaceutical injector system, comprising: (general linking to a technological environment as noted below, see MPEP 2106.05(h))
a pharmaceutical injector; (general linking to a technological environment as noted below, see MPEP 2106.05(h))
a barcode reader; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a database containing a reference table comprising a plurality of records, wherein each record relates to a pharmaceutical product identified by a unique pharmaceutical identifier; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a processor in communication with the barcode reader and the database; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a non-transitory, computer-readable storage medium in operable communication with the processor, wherein the non-transitory, computer-readable storage medium contains one or more programming instructions that, when executed, cause the processor to: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
receive pharmaceutical information about a pharmaceutical obtained from a new record barcode using the barcode reader, wherein the pharmaceutical information comprises a pharmaceutical identifier and at least one of a pharmaceutical concentration, a pharmaceutical volume, a pharmaceutical expiration date, and a pharmaceutical lot and batch number; (merely data-gathering steps as noted below, see MPEP 2106.05(g))
determine whether the pharmaceutical identifier obtained from the new record barcode matches with any pharmaceutical identifier already in the reference table; 
create a new reference table record in the database if the pharmaceutical identifier obtained from the new record barcode does not match with any pharmaceutical identifier already in the reference table; 
populate the new reference table record with the pharmaceutical information embedded in the new record barcode; (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g))
perform an injection procedure by administering the pharmaceutical using the pharmaceutical injector; and (general linking to a technological environment as noted below, see MPEP 2106.05(h))
create a report of the injection procedure, wherein creating the report comprises accessing the new reference table record, extracting at least a portion of the pharmaceutical information from the new reference table record, and populating a dataform with the at least a portion of the pharmaceutical information. (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g))
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of a barcode reader, a database of pharmaceutical records, a processor, a non-transitory computer readable medium with instructions to cause the processor to perform steps, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0015], [0029], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving pharmaceutical information from a barcode amounts to selecting a particular data source or type of data to be manipulated; populating a new reference table record and creating a 
generally link the abstract idea to a particular technological environment or field of use (such as a pharmaceutical injector system with a pharmaceutical injector and performing an injection procedure by administering the pharmaceutical using the pharmaceutical injector, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-8, 10-12 and 18-19 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2-4, 7 recite additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 5-6 recite additional limitations which add insignificant extra-solution activity to the abstract idea providing the barcode on printed paper thus adding insignificant application for the use of the barcode, and claims 2-4, 7 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using a barcode reader, a database of reference Versata Dev. Group, MPEP 2106.05(d)(II)(iv); receiving pharmaceutical information, populating a new reference table record, and creating a new report of the injection procedure providing access to the information, e.g., receiving and outputting data, Symantec, 838 F.3d at 1321 and OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 and MPEP 2106.05(g)(3); using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014))
amount to mere instructions to apply an exception (such as recitations of a barcode reader, a database of pharmaceutical records, a processor, a non-transitory computer readable medium with instructions to cause the processor to perform steps, thereby invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
amount to additional elements that do no more than generally link the use of the abstract idea to a field of use of pharmaceutical injections because it is merely an incidental or a token addition to the claim that does not alter or affect how the steps of the abstract idea is performed (see MPEP 2106.05(h))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, adding insignificant extra solution activity, and are generally linking the abstract idea to a particular field of environment. Dependent claims recite additional subject matter which 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8, 10-12, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chudy et al. (US 2012/0239422) in view of Lowenstein (US 2014/0244289) in view of Gitchell et al. (US 2015/0161558). 
Regarding claim 1, Chudy discloses a method comprising:
creating a record of a pharmaceutical in a reference table contained in a database associated with the pharmaceutical system (Chudy [0108] discloses the user scanning the barcode on a pharmaceutical container with a scanner. The scanned data string from the barcode scanner uses a relational database to determine the manufacturer, manufacturer, pharmaceutical product type, package type and pharmaceutical product quantity. This allows for accurately identifying the 
obtaining a new record barcode comprising pharmaceutical information embedded therein, wherein the pharmaceutical information comprises a pharmaceutical identifier and at least one of a pharmaceutical concentration, a pharmaceutical volume, a pharmaceutical expiration date, and a pharmaceutical lot and batch number (Chudy [0108] discloses the user scanning the barcode on a pharmaceutical container with a scanner to obtain the data string from the barcode to use in connection with the relational database to determine the manufacturer, manufacturer, pharmaceutical product type, package type and pharmaceutical product quantity; [0088] discloses that the Barcode provides information uniquely identifying the pharmaceutical product in container. Typically, the 10-digit National Drug Code (NDC) for the prescription pharmaceutical product is embedded in a UPC-type barcode and provides unique identification for the pharmaceutical product and container)
scanning the new record barcode using a barcode reader associated with the pharmaceutical system (Chudy [0108] discloses the user scanning the barcode on a pharmaceutical container with a scanner. The scanned data string from the barcode scanner uses a relational database to determine the manufacturer, manufacturer, pharmaceutical product type, package type and pharmaceutical product quantity. This allows for accurately identifying the pharmaceutical product container before creating a record in the database)
(iii) populate the new reference table record with the pharmaceutical information embedded in the new record barcode (Chudy [0022] discloses a pharmaceutical product may be retrieved from the indicated storage location to fulfill the prescription and the database is then updated, preferably automatically, to indicate use of the product [0112] discloses that a record of each pharmaceutical product usage is automatically created each time the pharmaceutical product is used [0028] discloses that in order to create a database record of the storage location of each pharmaceutical product container, it is preferred that a code on the container is associated with a code of the indicated storage location. It is highly preferred that this associating includes reading a barcode on the container, reading a barcode of the storage location and associating information from the barcodes.{updating the database is understood to be analogous to 
Chudy does not appear to explicitly disclose determining if the identifier is already in the database and creating a record if there is no matching identifier, performing an operating injection procedure with a corresponding system, and creating a report of the injection procedure. However, Lowenstein teaches that it is old and well-known in the art of pharmaceutical data processing, wherein:
upon scanning the new record barcode a processor associated with the database: (i) determines whether the pharmaceutical identifier embedded in the new record barcode matches with any pharmaceutical identifier already in the reference table;  (Lowenstein [0015] teaches obtaining a unique identifier from the pharmaceutical container’s RFID tag when the container is near the RFID reader that can pick up the signal [0012] and [0022] teach that the identifier can be implemented using a variety of different technologies including barcode labels and readers where the reader detects the magnetic strip affixed to the container to scan the barcode and determine the unique identifier [0016] teaches determining if the database already contains the unique identifier and corresponding information for that pharmaceutical container)
(ii) creates a new reference table record in the reference table if the pharmaceutical identifier embedded in the new record barcode does not match with any pharmaceutical identifier already in the reference table; and (Lowenstein [0017] teaches if the unique identifier is not found in the database then the system will store a record of it in the database)
“Generally speaking, refrigerated pharmaceutical products are also valuable and expensive, which attracts a large number of companies and individuals interested in marketing and distributing generic and counterfeit versions of high-demand pharmaceutical products for financial gain. Therefore, for health, safety and liability reasons, professionals who dispense branded pharmaceutical products must also be very concerned with maintaining the appropriate level of inventory on hand, acquiring additional products only from authorized sources, verifying the authenticity of the products received from 
Therefore, it would have been obvious to one of ordinary skill in the art of pharmaceutical data processing, before the effective filing date of the claimed invention, to modify the barcode scanning system of Chudy to incorporate determining if the identifier is already in the database and creating a record if there is no matching identifier as taught by Lowenstein. Using unique identifiers to verify the pharmaceutical ensures authentic products are being inventoried and later dispensed to providers and patients for administration. 
While Lowenstein discusses administering the pharmaceuticals and generating reports in a more general sense (see Lowenstein [0048], [0069]), Chudy in view of Lowenstein does not appear to explicitly teach performing an operating injection procedure with a corresponding system and creating a report of the injection procedure. However, Gitchell teaches that it is old and well-known in the art of pharmaceutical administration and data processing to have:
method of operating a pharmaceutical injector system comprising: (Gitchell Figs. 5-6 and corresponding text; [0126] teaches generating new record labels and also tracking information associated with the administration of medication [0017] teaches removing medication from a vial to add it to a syringe for use with the patient)
performing an injection procedure, wherein performing the injection procedure comprises administering the pharmaceutical using a pharmaceutical injector of the pharmaceutical injector system; and (Gitchell Figs. 5A-C and corresponding text [0105] teaches the system determining that medications need to be provided to the patient and the system can automatically determine that a procedure is in progress for the patient and that the provider will be administering the medication to the patient [0107] teaches administering the medications to the patient and then the system can update the patient data to indicate that the medication has been administered to the patient [0017] teaches removing medication from a vial to add it to a syringe for use with the patient)
creating a report of the injection procedure, wherein creating the report comprises accessing the new reference table record, extracting at least a portion of the pharmaceutical information from the new reference table record, and populating a dataform with the at least a 
“Pharmaceutical items (for example, drugs, diluents, medical and surgical supplies, gauze, scissors, needles, labels, baggies, bandages, packaging, vial, syringes, and/or other items that the pharmacy is responsible for), such as medications (for example, drugs, diluents, etc., in solid or liquid form), that have left a pharmacy of a medical care facility are to be managed closely to conform to regulatory guidelines regarding use and waste, to avoid misadministration and diversion, and to ensure appropriate inventory management and patient billing.” See Gitchell [0002].
Therefore, it would have been obvious to one of ordinary skill in the art pharmaceutical administration and data processing, before the effective filing date of the claimed invention, to modify the barcode scanning system of Chudy to in view of Lowenstein, as modified above, to incorporate performing an operating injection procedure with a corresponding system and creating a report of the injection procedure as taught by Gitchell. Incorporating the injection procedures and reporting of the procedures allows for further tracking of the pharmaceuticals even after they have been distributed, thus ensuring they adhere to the regulatory guidelines regarding management of the leftovers.
Regarding claim 2, Chudy-Lowenstein-Gitchell teaches the method of claim 1 and wherein the pharmaceutical information comprises at least the pharmaceutical identifier, the pharmaceutical concentration, the pharmaceutical volume, the pharmaceutical expiration date, and the pharmaceutical lot and batch number (Chudy [0090] Other information provided on each container 13-19 typically includes manufacturer name, pharmaceutical product type, strength and quantity 161, a lot number 163 and an expiration date 165 [0022] The pharmaceutical product retrieved from the indicated storage location is used to fulfill the prescription and the database is updated, preferably automatically, to 
Regarding claim 3, Chudy-Lowenstein-Gitchell teaches the method of claim 1 and wherein the new record barcode is provided on a pharmaceutical container and the pharmaceutical information relates to a pharmaceutical contained in the pharmaceutical container (Chudy [0086]-[0090] Container barcode 157).
Regarding claim 4, Chudy-Lowenstein-Gitchell teaches the method of claim 3 and wherein the pharmaceutical is one of contrast media and a radiopharmaceutical (Chudy [0005] The pharmaceutical product is typically in tablet form. As used herein, the term "tablet" is intended to refer to any solid-form pharmaceutical product including tablets, gel-caps, capsules, spheres, multi-angles and the like. The pharmaceutical product stored in a bulk-type pharmaceutical product container can also include powder or liquid-form pharmaceutical product).
Regarding claim 5, Chudy-Lowenstein-Gitchell teaches the method of claim 1 and wherein the new record barcode is provided on a sheet of printed paper (Chudy Fig. 2A shows a label, which is a printed paper).
Regarding claim 8, Chudy-Lowenstein-Gitchell teaches the method of claim 1 and further comprising scanning a product barcode, wherein the product barcode is provided on a pharmaceutical container, wherein the product barcode comprises the pharmaceutical identifier embedded therein, and wherein scanning the product barcode causes the processor to locate the new reference table record using the pharmaceutical identifier, extract at least a portion of the pharmaceutical information from the new reference table record, and populate a dataform with the at least a portion of the pharmaceutical information (Chudy [0108] At block 207, the user scans barcode 157 on a pharmaceutical product container (e.g., containers 13-19) with barcode scanner 71. The data string from barcode scanner 71 is output to controller 63. Controller 63 database 73 may use a relational database to match the data string to the exact manufacturer, pharmaceutical product type, package type and pharmaceutical product quantity, thereby accurately identifying the pharmaceutical product container (e.g., container 13-19) and creating a record in database 73 [0022] The pharmaceutical product retrieved from the indicated storage 
Regarding claim 10, Chudy-Lowenstein-Gitchell teaches the method of claim 1 and wherein the database is not accessible over a network (Chudy [0020]-[0022] adaptive storage of pharmaceutical product containers are described. The methods and system provide for improved pharmacy management by making more frequently used pharmaceutical products more easily accessible to pharmacy personnel working at a pharmacy workstation. The methods and system provide adaptive storage of pharmaceutical products at plural storage locations having rankings based on relative ease-of-accessibility to the pharmacy workstation. A database record of the storage location of each container is created when each container is placed into storage; See Fig. 8 {Examiner interprets the database to only be accessed locally}).
Regarding claim 11, Chudy-Lowenstein-Gitchell teaches the method of claim 1 and wherein the new record barcode is a two dimensional barcode (Chudy Fig. 2).
Regarding claim 12, Chudy-Lowenstein-Gitchell teaches the method of claim 1 and wherein scanning the new record barcode further causes the processor to perform a validity verification function to authenticate the barcode (Chudy [0134]-[0135] At decision point 221, controller 63 determines whether the scanned storage location is correct for the storage location. The storage location is correct if the scanned barcode data string from scanning of the storage location barcode 141 at block 219 matches the expected barcode data string for the assigned storage location from block 213 (for COL, POL and SOL modes) or block 215 (For AOL and UOL modes). If there is a match, the process proceeds to block 223). 
Regarding claim 17, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as given above.
Regarding claim 18, Chudy-Lowenstein-Gitchell teaches the system of claim 17 and further comprising a piece of printed media comprising the new record barcode, wherein the new record barcode comprises the pharmaceutical information embedded therein (Chudy [0108] the user scans barcode 157 on a pharmaceutical product container (e.g., containers 13-19) with barcode scanner 71. The data string from barcode scanner 71 is output to controller 63. Controller 63 database 73 may use a relational database to match the data string to the exact manufacturer, pharmaceutical product type, package type and pharmaceutical product quantity, thereby accurately identifying the pharmaceutical product container (e.g., container 13-19) and creating a record in database 73. If required, the human-readable 159 .

Claim 6-7, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chudy-Lowenstein-Gitchell in view of Roberts et al. (US 2014/0344088).
Regarding claim 6, Chudy-Lowenstein-Gitchell teaches the method of claim 1 and does not appear to explicitly disclose the following, however, Roberts teaches a method wherein obtaining the new record barcode comprises printing the sheet of printed paper (Roberts [0036] The PM CS also stores the RecordID on recording media, such as a printed bar code printed on paper or a magnetization pattern imposed in magnetic media).
It would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention to modify the prior disclosure to incorporate to combine the noted features of Roberts with teaching of Chudy-Lowenstein-Gitchell given the finite number of possible ways to present a barcode to be scanned (KSR rationale E). It would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to print a barcode and incorporate it into the system of Chudy-Lowenstein-Gitchell, as modified above, since there are a finite number of identified, predictable potential solutions (i.e. ways to obtain a barcode for scanning) to the recognized need (obtaining pharmaceutical information) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Regarding claim 7, Chudy-Lowenstein-Gitchell-Roberts teaches the method of claim 6, and Roberts teaches a method wherein obtaining the new record barcode further comprises obtaining an electronic file from which the printed sheet of paper comprising the new record barcode can be printed (Roberts [0118] the EncPatID, NDC, and copay amount, and any other information for the corresponding prescription order stored in De Identified Pharmacy Patient Records table 510, may be encoded in the printed material printed by the PM/ CS 60 and read at the POS at the time of purchase. Any of the other information contained in the De Identified Pharmacy Patient Records Table 510 may be transmitted from 
The motivations to combine the above mentioned references was discussed in the rejection of claim 6, and is incorporated herein. 
Regarding claim 19, Roberts teaches a system wherein the non-transitory, computer-readable storage medium further contains one or more programming instructions that, when executed, cause the processor to: receive, from the barcode reader, an indication that a product barcode having embedded therein at least the pharmaceutical identifier has been read by the barcode reader; locate the reference table record using the pharmaceutical identifier; extract at least a portion of the pharmaceutical information from the reference table record; and populate a data form with the at least a portion of the pharmaceutical information (Roberts [0090]-[0092] Initially, tables storing data used by the method are populated. This includes populating the Pharmacy Patient Records Table 500, and the Payload Criteria Tables 710, 720. Other data tables are also populated, including the pharmacy and retail store stock tables 550 and 620. A patient brings a prescription to the pharmacy, ordering the prescription. The PM CS 60's terminal reads the prescription data. The data may be entered manually using a keyboard, mouse, or any other input device. The data includes patient name, drug, and quantity or dosage information. PM CS 60 generates a record in Pharmacy Patient Records Table 500. It identifies the PatID from the patient information, the NDC from the drug information, assigns a PresID, and enters the order date. PM CS 60 generates a RecordID and stores that in the recordL).
The motivations to combine the above mentioned references was discussed in the rejection of claim 6, and is incorporated herein. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604.  The examiner can normally be reached on Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        /Elaine Gort/Supervisory Patent Examiner, Art Unit 3686